DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 1/13/2022 is acknowledged.  The traversal is on the ground(s) that the teachings of Hause et al. and Ayalew et al. do not arise to lacking unity of invention since no causal link was established between BRD and M. haemolytica. nor a vaccine comprising the claimed BRD and M. Haemolytica antigens This is not found persuasive because Hause et al. state on page 49, right hand column:
[“A subset of nasal swabs collected on day 0 (three per roup) were additionally analyzed by the full KSVDL BRD PCR panel to detect viruses and bacteria associated with BRD (bovine viral diarrhea virus, bovine herpesvirus 1, bovine respiratory syncytial virus, bovine coronavirus, IDV, Mycoplasma bovis, Pasteurella multocida, Mannheimia haemolytica and Histophilus somni).”]  While Hause et al. do detect P. multocida and not M. haemolytica, Hause et al. clearly state that M. haemolytica is being screened for because it is associated with BRD (see bolded and underlined text).  
Therefore, as stated in the previous Office action, one of ordinary skill in the art would be motivated to generation an immunogenic composition comprising a bovine influenza D virus antigen and a Mannheimia haemolytica antigen based on the additional teachings of Ayalew et al. which teach that chimeric proteins containing antigen of M. haemolytica can successfully induce immune responses against the bacteria and that both viral and bacterial co-infections can lead to bovine respiratory disease (see abstract). 
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2020 and 10/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  lacks a period at the end of the claim.  Appropriate correction is required.
Claims 2-6, 8 and 9 are objected to because of the following informalities: contain a capitalized “C” in line 1 of each claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hause et al. (Veterinary Microbiology, 2017) and Ayalew et al. (Vaccine, 2008).
The claimed invention is drawn to an immunogenic composition comprising a bovine influenza D (BID) virus antigen and a M. haemolytica antigen.  The antigens of M. haemolytica can be the inactivated bacterium, extract of outer membrane proteins or recombinant leukotoxins and the BID can be an inactivated virus or a modified live influenza D virus.  These antigens can be combined with a pharmaceutically acceptable excipient stabilizer, solubilizer, diluent or optional adjuvant as a vaccine composition. 

Hause et al. teach the generation of a composition comprising an inactivated bovine influenza D virus (BIDV) and that causal link between BIDV infections and bacterial opportunistic infections, such as Mannheimia haemolytica.  Hause et al. also teach that their inactivated BIDV is suspended in MEM (a pharmaceutically acceptable diluent) with the adjuvant Emulsigen®. [see section 2.5]  While Hause et al. do not teach that the BIDV is a modified, live virus, then generation of modified, live influenza viruses is routinely done in the field of influenza vaccine production, such as with the production of season influenza vaccines.
While Hause et al. do not teach that an antigen (such as leukotoxin) from M. haemolytica should be included with their inactivated BIDV composition, they do teach that co-infection is possible. 
Morever, Ayalew et al. teach that chimeric proteins containing antigen (leukotoxin) of M. haemolytica can successfully induce immune responses against the bacteria and that both viral and bacterial co-infections can lead to bovine respiratory disease (see abstract). 

	It would have been obvious to one of ordinary skill in the art to modify the composition taught by Hause et al. in order to formulate a composition comprising an antigen from BID and M. haemolytica.  One would have been motivated to do so, given the suggestion by Hause et al. that opportunistic infections by M. haemolytica are associated with BID infections.  There would have been a reasonable expectation of success, given the knowledge that protein based vaccines utilizing poritions of leukotoxin from M. haemolytica have been effective at inducing immune responses, as taught by Ayalew et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hause et al. and Ayalew et al. as applied to claims 1-3 and 7 above, and further in view of Wildman et al. (Can Vet Journal, 2008, Vol. 49, pages 463-472).
The claimed invention further requires that the vaccine of claim 7 requires the addition of at least one additional bovine pathogen derived antigen, such as an antigen from bovine herpesvirus (BVDV) or bovine respiratory syncytia virus (BRSV), or Parainfluenza virus 3.  
The teachings of Hause et al. and Ayalew et al. are summarized above.  However, they do not teach the addition of at least one additional bovine pathogen derived antigen, such as an antigen from BVDV, BRSV OR Parainfluenza virus 3.  
	Wildman et al. teach the concurrent administration to cattle, inactivated and modified-live M. haemolytica with modified live BVDV, BRSV and Parainfluenza virus 3 vaccines.  [see abstract]
It would have been obvious to one of ordinary skill in the art to modify the composition taught by Hause et al. in order to formulate a composition comprising an antigen from BID and M. haemolytica.  One would have been motivated to do so, given the suggestion by Hause et al. that opportunistic infections by M. haemolytica are associated with BID infections.  There would have been a reasonable expectation of success, given the knowledge that protein based vaccines utilizing poritions of leukotoxin from M. haemolytica have been effective at inducing immune responses, as taught by Ayalew et al., and also given the knowledge that toxoids from M. haemolytica can be formulated with modified live viral vaccines containing BVDV, BRSV and Parainfluenza 3 viruses and administered to cattle, as taught by Wildman et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648